EXHIBIT 10.30

 

First Amendment to Licensing Agreement

 

This First Amendment to Licensing Agreement ("First Amendment") is to
memorialize the agreement between PharmaCyte Biotech, Inc., formerly Nuvilex,
Inc. ("Licensee") and Austrianova Singapore Pte Ltd ("Licensor") to amend,
effective as of June 30, 2015, the Licensing Agreement between the parties dated
as of 1 December 2014 ("Licensing Agreement") as follows. The defined terms in
the Licensing Agreement have the same meaning as the terms in this First
Amendment.

 

A.The Parties entered into the Licensing Agreement to, among other things
provide Licensee with an exclusive worldwide license to use the Cell-in-a-Box®
Trademark and its Associated Technology with genetically modified non-stem cell
lines specifically designed to activate members of the Cannabinoid family of
molecules to: (i) conduct research; (ii) have made by Licensor; (iii) use in
preclinical studies and clinical trials; (iv) obtain marketing approval; (v) and
market and sell products and treatments utilizing the Cell-in-a-Box® Trademark
and its Associated Technology world-wide;

 

B.The Licensing Agreement provides Licensee shall pay Licensor an initial
payment ("Upfront Payment") of Two Million Dollars US (USD $2,000,000 .00. It
further provides that Licensee shall make periodic monthly partial payments of
the Upfront Payment in amounts to be agreed upon between the Parties prior to
each such payment being made; provided, however the Upfront Payment shall be
paid in full by no later than June 30, 2015.; and

 

C.The Parties desire to extend the date by which the Upfront Payment must be
made by Licensee.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, the Research Agreement is
hereby amended as follows:

 

1.   Section 2.2 of the Licensing Agreement shall be deleted and the following
inserted in its place: "Subject to the terms of this Agreement , Licensee shall
pay Licensor an initial payment ("Upfront Payment") of Two Million Dollars US
(USD $2,000,000.00). Licensee shall make periodic monthly partial payments of
the Upfront Payment in amounts to be agreed upon between the Parties prior to
each such payment being made: provided, however, the Upfront Payment shall be
paid in full by no later than December 31, 2015."

 

2.   Section 8.1.2. of the Licensing Agreement shall be deleted and the
following inserted in its place: "Similarly, the License may be terminated and
all rights shall revert to Licensor if any of the following events do not occur
within the timeframe set forth in this Agreement provided that Licensor gives
Licensee thirty (30) days' notice prior to the effective date of termination and
Licensee fails to cure the following events during the thirty (30) day period:
(i) if Licensee fails to pay in full the Upfront Payment by December 31, 2015;
(ii) if Licensee does not enter into a research program involving the Scope of
the Agreement within three (3) years of the Effective Date; or (iii) if Licensee
does not enter clinical trials or their equivalent for a Product within seven
(7) years from the Effective Date."

 

3.    Except as provided in this First Amendment , all of the other provisions
of the Licensing Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF , each Party has executed this First Amendment by its duly
authorized representative as of the date first written above.

 

 



PharmaCyte Biotech, Inc. Austrianova Singapore Pte Ltd     /s/ Kenneth L.
Waggoner                /s/ Brian Salmons              

By: Dr. Kenneth L. Waggoner

Title: Chief Executive Officer



By:

Title:

Dr. Brian Salmons
Chief Executive Officer

 

 

 

 



   



